UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the Act) For the quarterly period ended September 30, 2009 [ ] Transition Report Pursuant to Section 13 or 15(d) of the Act For the transition period from to Commission File Number 000-30509 Belcrest Capital Fund LLC (Exact Name of Registrant as Specified in Its Charter) Massachusetts 04-3453080 (State of Organization) (I.R.S. Employer Identification No.) Two International Place Boston, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, Including Area Code: 617-482-8260 None (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (¶232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. (See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Act). Large Accelerated Filer X Accelerated Filer Non-Accelerated Filer Smaller Reporting Company (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X Belcrest Capital Fund LLC Index to Form 10-Q PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited). 3 Condensed Consolidated Statements of Assets and Liabilities as of September 30, 2009 and December 31, 2008 3 Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2009 and 2008 and for the Nine Months Ended September 30, 2009 and 2008 4 Condensed Consolidated Statements of Changes in Net Assets for the Nine Months Ended September 30, 2009 and the Year Ended December 31, 2008 6 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2009 and 2008 7 Financial Highlights for the Nine Months Ended September 30, 2009 and the Year Ended December 31, 2008 9 Notes to Condensed Consolidated Financial Statements as of September 30, 2009 10 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations (MD&A). 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 26 Item 4. Controls and Procedures. 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 28 Item 1A. Risk Factors. 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 28 Item 3. Defaults Upon Senior Securities. 29 Item 4. Submission of Matters to a Vote of Security Holders. 29 Item 5. Other Information. 29 Item 6. Exhibits. 29 SIGNATURES 30 EXHIBIT INDEX 31 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Assets and Liabilities (Unaudited) September 30, 2009 December 31, 2008 Assets: Investment in Belvedere Capital Fund Company LLC (Belvedere Company) $759,009,849 $872,416,210 Investment in Partnership Preference Units 64,919,112 74,502,385 Investment in Real Estate Joint Ventures 73,982,889 183,246,169 Investment in Co-owned Property 2,993,500 4,581,534 Affiliated investment 1,691,833 698,542 Total investments, at value $902,597,183 $ 1,135,444,840 Cash 19,541 1,761,897 Interest receivable from affiliated investment - 1,171 Total assets $ 902,616,724 $ 1,137,207,908 Liabilities: Loan payable  Credit Facility $218,500,000 $316,000,000 Payable for Fund shares redeemed 712,687 486,035 Special Distributions payable - 1,066,441 Interest payable for open interest rate swap agreements 123,175 83,769 Open interest rate swap agreements, at value 5,043,875 9,509,218 Payable to affiliate for investment advisory and administrative fees 372,383 448,379 Payable to affiliate for servicing fee 50,458 73,715 Other accrued expenses: Interest expense 62,085 48,918 Other expenses and liabilities 653,810 609,956 Total liabilities $ 225,518,473 $328,326,431 Net assets $ 677,098,251 $808,881,477 Shareholders capital $677,098,251 $ 808,881,477 Shares outstanding (unlimited number of shares authorized) 9,050,849 10,826,294 Net asset value and redemption price per share $74.81 $74.71 See notes to unaudited condensed consolidated financial statements 3 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, 2009 September 30, 2008 September 30, 2009 September 30, 2008 Investment Income: Dividends allocated from Belvedere Company (net of foreign taxes, $13,987, $57,454, $179,379 and $409,540, respectively) $ 3,585,816 $9,007,928 $13,041,555 $27,520,632 Interest allocated from Belvedere Company 6,473 176,845 47,712 381,383 Security lending income allocated from Belvedere Company, net - 2,506 - 80,317 Expenses allocated from Belvedere Company (1,140,124) (2,448,716) (3,383,787) (7,835,758) Net investment income allocated from Belvedere Company $ 2,452,165 $ 6,738,563 $ 9,705,480 $20,146,574 Net investment income from Real Estate Joint Ventures 4,159,187 4,629,881 12,888,764 13,211,526 Distributions from Partnership Preference Units 1,515,391 2,075,391 4,932,012 6,354,016 Net investment income from Co-owned Property 136,633 124,594 411,902 113,181 Interest 3 468 256 404,156 Interest allocated from affiliated investment 2,585 19,474 12,141 97,606 Expenses allocated from affiliated investment (2,585) (3,484) (10,295) (14,308) Total investment income $ 8,263,379 $13,584,887 $27,940,260 $40,312,751 Expenses: Investment advisory and administrative fees $1,109,728 $1,774,299 $ 3,532,321 $ 5,563,363 Distribution and servicing fees 50,458 462,694 181,348 1,537,694 Interest expense on Credit Facility 349,324 3,652,388 1,307,790 13,013,893 Custodian and transfer agent fee 16,327 798 43,304 43,897 Miscellaneous 151,773 223,482 396,997 765,695 Total expenses $ 1,677,610 $ 6,113,661 $5,461,760 $ 20,924,542 Deduct  Reduction of investment advisory and administrative fees - 353,737 - 1,159,677 Net expenses $ 1,677,610 $ 5,759,924 $ 5,461,760 $19,764,865 Net investment income $ 6,585,769 $7,824,963 $22,478,500 $20,547,886 See notes to unaudited condensed consolidated financial statements 4 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Operations (Unaudited) (Continued) Three Months Ended Nine Months Ended September 30, 2009 September 30, 2008 September 30, 2009 September 30, 2008 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions in Belvedere Company (investments and foreign currency) (identified cost basis) $(5,061,744) $ (48,085,600) $ (67,019,677) $(33,001,473) Investment transactions in Partnership Preference Units (identified cost basis) (4,454) (14,734) (12,753,492) (17,024,927) Investment transactions in Real Estate Joint Ventures (2,052,470) - (2,052,470) - Investment transactions in other real estate - - - (7,279,512) Interest rate swap agreements (1,868,318) (1,781,739) (7,763,210) (4,689,401) Net realized loss $(8,986,986) $(49,882,073) $(89,588,849) $(61,995,313) Change in unrealized appreciation (depreciation)  Investment in Belvedere Company (investments and foreign currency) (identified cost basis) $104,534,290 $(51,469,476) $144,631,849 $ (311,136,834) Investment in Partnership Preference Units (identified cost basis) 8,421,857 (11,016,555) 26,178,518 3,637,390 Investment in Real Estate Joint Ventures (7,349,471) 16,339,154 (109,353,547) 15,495,485 Investment in Co-owned Property - - (2,000,000) (1,133) Investment in other real estate - - - 7,279,512 Interest rate swap agreements 1,084,509 838,223 4,465,343 (3,084,895) Net change in unrealized appreciation (depreciation) $106,691,185 $ (45,308,654) $63,922,163 $ (287,810,475) Net realized and unrealized gain (loss) $97,704,199 $(95,190,727) $(25,666,686) $(349,805,788) Net increase (decrease) in net assets from operations $104,289,968 $(87,365,764) $ (3,188,186) $(329,257,902) Amounts include realized gain (loss) from redemptions in-kind of $(4,651,240), $10,510,455, $(20,952,115) and $32,657,955, respectively. Amounts include net interest incurred in connection with interest rate swap agreements of $1,868,318, $1,781,739, $6,066,911 and $4,719,214, respectively (Note 7). See notes to unaudited condensed consolidated financial statements 5 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Changes in Net Assets (Unaudited) Nine Months Ended Year Ended September 30, 2009 December 31, 2008 Increase (Decrease) in Net Assets: From operations  Net investment income $22,478,500 $28,406,365 Net realized loss from investment transactions, foreign currency transactions and interest rate swap agreements (89,588,849) (57,972,820) Net change in unrealized appreciation (depreciation) of investments, foreign currency and interest rate swap agreements 63,922,163 (666,744,381) Net decrease in net assets from operations $(3,188,186) $ (696,310,836) Transactions in Fund shares  Net asset value of Fund shares issued to Shareholders in payment of distributions declared $ 4,083,889 $9,706,988 Net asset value of Fund shares redeemed (119,410,797) (293,939,716) Net decrease in net assets from Fund share transactions $(115,326,908) $(284,232,728) Distributions  Distributions to Shareholders $(13,289,665) $(29,966,576) Special Distributions 21,533 (1,066,441) Total distributions $ (13,268,132) $ (31,033,017) Net decrease in net assets $(131,783,226) $ (1,011,576,581) Net assets: At beginning of period $808,881,477 $1,820,458,058 At end of period $ 677,098,251 $ 808,881,477 See notes to unaudited condensed consolidated financial statements 6 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended Increase (Decrease) in Cash: September 30, 2009 September 30, 2008 Cash Flows From Operating Activities  Net decrease in net assets from operations $(3,188,186) $(329,257,902) Adjustments to reconcile net decrease in net assets from operations to net cash flows provided by operating activities  Net investment income allocated from Belvedere Company (9,705,480) (20,146,574) Net investment income from Real Estate Joint Ventures (12,888,764) (13,211,526) Payments from Real Estate Joint Ventures 10,746,027 8,061,109 Net investment income from Co-owned Property (411,902) (113,181) Payments to Co-owned Property (64) (3,544) (Increase) decrease in affiliated investment and interest receivable from affiliated investment (992,120) 1,124,641 Decrease in interest receivable for open interest rate swap agreements - 21,380 Decrease in other assets - 222,681 Decrease in payable to affiliate for investment advisory and administrative fees (75,996) (66,110) Decrease in payable to affiliate for distribution and servicing fees (23,257) (96,913) Increase in interest payable for open interest rate swap agreements 39,406 58,890 Increase (decrease) in accrued interest and other accrued expenses and liabilities 57,021 (143,881) Increases in Partnership Preference Units (6,249) (13,374) Proceeds from sales of Partnership Preference Units 23,014,548 58,586,585 Purchase of investment in Co-owned Property - (7,232,372) Decreases in investment in Belvedere Company 82,100,000 12,000,000 Proceeds from sale of interest rate swap agreement - 51,166 Payment for termination of interest rate swap agreement (1,696,299) - Net interest incurred on interest rate swap agreements (6,066,911) (4,719,214) Net realized loss from investment transactions, foreign currency transactions and interest rate swap agreements 89,588,849 61,995,313 Net change in unrealized (appreciation) depreciation of investments, foreign currency and interest rate swap agreements (63,922,163) 287,810,475 Net cash flows provided by operating activities $106,568,460 $ 54,927,649 Cash Flows From Financing Activities  Proceeds from Credit Facility $ - $ 11,000,000 Repayments of Credit Facility (97,500,000) (44,000,000) Payments for Fund shares redeemed (560,132) (1,929,182) Distributions paid to Shareholders (9,205,776) (20,259,588) Payment of Special Distributions (1,044,908) - Net cash flows used in financing activities $ (108,310,816) $(55,188,770) Net decrease in cash $ (1,742,356) $(261,121) Cash at beginning of period $ 1,761,897 $ 2,068,332 Cash at end of period $19,541 $1,807,211 See notes to unaudited condensed consolidated financial statements 7 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Cash Flows (Unaudited) (Continued) Nine Months Ended September 30, 2009 September 30, 2008 Supplemental Disclosure and Non-cash Operating and Financing Activities  Interest paid on loan  Credit Facility $1,294,623 $13,107,419 Interest paid on interest rate swap agreements, net $ 6,027,505 $4,638,944 Reinvestment of distributions paid to Shareholders $4,083,889 $9,706,988 Market value of securities distributed in payment of redemptions $118,624,013 $ 167,097,017 Swap interest receivable sold in conjunction with the sale of the interest rate swap agreement $- $21,353 See notes to unaudited condensed consolidated financial statements 8 BELCREST CAPITAL FUND LLC Financial Highlights (Unaudited) Nine Months Ended Year Ended September 30, 2009 December 31, 2008 Net asset value  Beginning of period $ 74.710 $ 132.810 Income (loss) from operations Net investment income $ 2.275 $ 2.239 Net realized and unrealized loss (0.947) (58.055) Total income (loss) from operations Distributions Distributions to Shareholders $ (1.230) $(2.200) Special Distributions 0.002 (0.084) Total distributions $(2.284) Net asset value  End of period $ 74.810 $ 74.710 Total Return 1.94% (42.72)% Ratios as a percentage of average net assets Investment advisory and administrative fees, distribution and servicing fees and other operating expenses 1.53% 1.30% Interest and other borrowing costs 0.27% 1.15% Total expenses 1.80% 2.45% Net investment income 4.57% 2.06% Ratios as a percentage of average gross assets Investment advisory and administrative fees, distribution and servicing fees and other operating expenses 0.76% 0.78% Interest and other borrowing costs 0.13% 0.70% Total expenses 0.89% 1.48% Net investment income 2.26% 1.24% Supplemental Data Net assets, end of period (000s omitted) $677,098 $ 808,881 Portfolio turnover of Tax-Managed Growth Portfolio 2% 1% Calculated using average shares outstanding. The per share amount does not correspond with the aggregate net realized and unrealized loss on investments due to the timing of redemptions of Fund shares in relation to the fluctuating market values of the investments of the Fund during the period. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested (except for Special Distributions). Not annualized. Includes the expenses of Belcrest Capital Fund LLC (Belcrest Capital) and Belcrest Realty Corporation (Belcrest Realty). Includes Belcrest Capital's share of Belvedere Capital Fund Company LLC's allocated expenses, including those expenses allocated from Tax-Managed Growth Portfolio (the Portfolio). Ratios do not include net interest earned or incurred in connection with interest rate swap agreements. Had such amounts been included, ratios would be lower or higher. Average gross assets means the average daily amount of the value of all assets of Belcrest Capital (not including its investment in Belcrest Realty) plus all assets of Belcrest Realty minus the sum of their liabilities other than the principal amount of money borrowed. For this purpose, the assets and liabilities of Belcrest Realty include its ratable share of the assets and liabilities of its direct and indirect subsidiaries, real estate joint ventures and co-owned real property investments. Annualized. Excludes the value of portfolio securities contributed or distributed as a result of in-kind shareholder transactions. The portfolio turnover rate of the Portfolio including in-kind contributions and distributions was 2% and 3% for the nine months ended September 30, 2009 and the year ended December 31, 2008, respectively. See notes to unaudited condensed consolidated financial statements 9 BELCREST CAPITAL FUND LLC as of September 30, 2009 Notes to Condensed Consolidated Financial Statements (Unaudited) 1 Basis of Presentation The condensed consolidated interim financial statements of Belcrest Capital Fund LLC (Belcrest Capital) and its subsidiaries (collectively, the Fund) have been prepared, without audit, in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with GAAP have been condensed or omitted as permitted by such rules and regulations. All adjustments, consisting of normal recurring adjustments, have been included. Management believes that the disclosures are adequate to present fairly the financial position, results of operations, cash flows and financial highlights as of the dates and for the periods presented. Management has evaluated all subsequent events and transactions through November 9, 2009, the date the financial statements were issued, for possible adjustment to and/or disclosure in the financial statements. It is suggested that these interim financial statements be read in conjunction with the annual consolidated financial statements and notes for the year ended December 31, 2008 included in the Funds Annual Report on Form 10-K dated February 27, 2009. Results for interim periods are not necessarily indicative of those to be expected for the full fiscal year. The condensed consolidated statement of assets and liabilities at December 31, 2008 and the condensed consolidated statement of changes in net assets and the financial highlights for the year then ended have been derived from the December 31, 2008 audited financial statements but do not include all of the information and footnotes required by GAAP for complete financial statements as permitted by the instructions to Form 10-Q and Article 10 of Regulation S-X. 2 Investment and Other Valuations The Fund invests in shares of Belvedere Capital Fund Company LLC (Belvedere Company). Belvedere Companys only investment is an interest in Tax-Managed Growth Portfolio (the Portfolio), a diversified, open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act), the value of which is derived from a proportional interest therein. Valuation of the Portfolios securities is discussed in Note 1A of the Portfolios Notes to Financial Statements, which are included in the Funds Annual Report on Form 10-K dated February 27, 2009 . The Fund also invests in real estate investments through a controlled subsidiary, Belcrest Realty Corporation (Belcrest Realty). Such investments include preferred equity interests in real estate operating partnerships (Partnership Preference Units), real estate joint ventures (Real Estate Joint Ventures) and a tenancy-in-common interest in real property (Co-owned Property). The Real Estate Joint Ventures and Co-owned Property are referred to herein collectively as Subsidiary Real Estate Investments. The Fund may also invest cash on a temporary basis in Cash Management Portfolio (Cash Management), an affiliated investment company managed by Boston Management and Research (Boston Management), a subsidiary of Eaton Vance Management. Additionally, Belcrest Capital has entered into interest rate swap agreements (Note 7). Boston Management makes valuation determinations in accordance with the Funds policies. The valuation policies followed by the Fund are as follows: Market prices for the Funds investments in Partnership Preference Units and Subsidiary Real Estate Investments are not readily available. Such investments are stated in the Funds condensed consolidated financial statements at fair value which represents the amount at which Boston Management, as manager of Belcrest Realty, believes would be received to sell an asset in an orderly transaction (that is, not a 10 forced liquidation or distressed sale) between market participants under current market conditions. In valuing these investments, Boston Management considers relevant factors, data and information. Valuations of the Funds Partnership Preference Units and Subsidiary Real Estate Investments are inherently uncertain because they involve the use of assumptions and estimates. If the assumptions and estimates used in the valuations were to change, it could materially impact the fair value of the Funds holdings of Partnership Preference Units and Subsidiary Real Estate Investments. The fair value of property held by the Funds Subsidiary Real Estate Investments is based on appraisals provided by independent, licensed appraisers (Appraisers) and valuations, if applicable, prepared by Boston Management. The appraisals of properties are conducted by Appraisers on an at least annual basis. Appraisals of properties may be conducted more frequently than once a year if Boston Management determines that significant changes in economic circumstances that may materially impact estimated fair values have occurred since the most recent appraisal. Each appraisal is conducted in accordance with the Uniform Standards of Professional Appraisal Practices (as well as other relevant standards). Boston Management reviews the appraisal of each property and generally relies on the assumptions and estimates made by the Appraiser when determining fair value. In deriving the fair value of a property, an Appraiser considers numerous factors, including the expected future cash flows from the property, recent sale prices for similar properties and, if applicable, the replacement cost of the property, in order to derive an indication of the amount that a prudent, informed purchaser-investor would pay for the property. For those properties not appraised by Appraisers in a given quarter , Boston Management will review the fair values of such properties and, if Boston Management believes it is warranted based on the appraisals of appraised properties or for other reasons, Boston Management may prepare a valuation of such properties considering results of operations, market conditions, significant changes in economic circumstances, recent independent appraisals of similar properties and/or other relevant facts or circumstances. In determining valuations, Boston Management follows a process consistent with industry practice and the practice of Appraisers, as described above. Valuations may occur more frequently than quarterly if it is determined by Boston Management that the current property valuation has changed materially since the most recent appraisal or valuation. Boston Management determines the fair value of the Funds equity interest in a Real Estate Joint Venture based on an estimate of the allocation of equity interests between Belcrest Realty and the principal minority investor of the Real Estate Joint Venture (the Operating Partner). This allocation is generally calculated by a third party specialist, using current valuations of the properties owned by the Real Estate Joint Venture. The specialist uses a financial model that considers (i) the terms of the joint venture agreement relating to allocation of distributable cash flow, (ii) the expected duration of the joint venture, and (iii) the projected property values and cash flows from the properties based on estimates used in the property valuations. The estimated allocation of equity interests between Belcrest Realty and the Operating Partner of a Real Estate Joint Venture is prepared quarterly and reviewed by Boston Management. Interim allocations of equity interests may be conducted more frequently than quarterly if Boston Management determines that significant changes in economic circumstances that may materially impact the allocation of equity interests have occurred since the most recent allocation. If the estimate of the allocation of equity interests in the Real Estate Joint Venture were to change (for example, because the estimate of property values or projected cash flows of the Real Estate Joint Venture changed), it may materially impact the fair value of the Funds equity interest in the Real Estate Joint Venture. 11 Boston Management determines the fair value of the Funds interest in Co-owned Property by applying the Funds ownership interest to the fair value of the property. The fair value of the Partnership Preference Units is based on analysis and calculations performed on an at least monthly basis by a third party service provider. The service provider calculates an estimated price and yield (before accrued distributions) for each issue of Partnership Preference Units based on descriptions of such issue provided by Boston Management and certain publicly available information including, but not limited to, the trading prices of publicly issued debt and/or preferred stock instruments of the same or similar issuers, which may be adjusted to reflect the illiquidity and other structural characteristics of the Partnership Preference Units (such as call provisions). Daily valuations of Partnership Preference Units are determined by adjusting prices from the service provider to account for accrued distributions under the terms of the Partnership Preference Units. If changes in relevant markets, events that materially affect an issuer or other events that have a significant effect on the price or yield of Partnership Preference Units occur, relevant prices or yields may be adjusted to take such occurrences into account. Boston Management reviews the analysis and calculations performed by the service provider. Boston Management generally relies on the assumptions and estimates made by the service provider when determining the fair value of the Partnership Preference Units. Cash Management generally values its investment securities utilizing the amortized cost valuation technique permitted by Rule 2a-7 under the 1940 Act, pursuant to which Cash Management must comply with certain conditions. This technique involves initially valuing a portfolio security at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. If amortized cost is determined not to approximate fair value, Cash Management may value its investment securities based on available market quotations provided by a third party pricing service. Interest rate swap agreements are normally valued on the basis of valuations furnished by a third party pricing service. The valuations are based on the present value of fixed and projected floating rate cash flows over the term of the agreement. Future cash flows are discounted to their present value using swap quotations provided by electronic data services or by broker/dealers. Changes in the fair value of the Funds investments are recorded as unrealized appreciation or depreciation in the condensed consolidated statements of operations. 3 Fair Value Measurements GAAP establishes a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three levels of the fair value hierarchy are described below. Level 1  Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level 2  Quoted prices in markets that are not considered to be active or financial instruments for which all significant inputs are observable, either directly or indirectly; Level 3  Prices or valuations that require inputs that are both significant to the fair value measurement and unobservable. 12 In determining the fair value of its investments, the Fund uses appropriate valuation techniques based on available inputs. The Fund maximizes its use of observable inputs and minimizes the use of unobservable inputs when measuring fair value. Accordingly, when available, the Fund measures fair value using Level 1 inputs because they generally provide the most reliable evidence of fair value. If market data is not readily available, fair value is based upon other significant unobservable inputs such as inputs that reflect the Funds own assumptions about the inputs market participants would use in valuing the investment. Investments valued using unobservable inputs are classified to the lowest level of any input that is most significant to the valuation. Thus, a valuation may be classified as Level 3 even though the valuation may include significant inputs that are readily observable. The Funds investments in Belvedere Company and Cash Management are classified as Level 1 within the fair value hierarchy. Interest rate swap agreements are classified as Level 2 within the fair value hierarchy, while the Funds real estate investments are classified as Level 3 within the fair value hierarchy. The Funds assets classified as Level 3 as of September 30, 2009 and December 31, 2008 represent 15.7% and 23.1% of the Funds total assets, respectively. The following tables present for each of the hierarchy levels, the Funds assets and liabilities that are measured at fair value as of September 30, 2009 and December 31, 2008. Fair Value Mea surements at Sep tember 30, 2009 Description September 30, 2009 Level 1 Level 2 Level 3 Assets Investment in Belvedere Company $ 759,009,849 $759,009,849 $- $- Partnership Preference Units 64,919,112 - - 64,919,112 Real Estate Joint Ventures 73,982,889 - - 73,982,889 Co-owned Property 2,993,500 - - 2,993,500 Affiliated Investment 1,691,833 1,691,833 - - Total $ 902,597,183 $ 760,701,682 $- $141,895,501 Liabilities Interest Rate Swap Agreements $5,043,875 $ - $ 5,043,875 $ - Total $ 5,043,875 $- $ 5,043,875 $- Fair Value Mea surements at Dec ember 31, 2008 Description December 31, 2008 Level 1 Level 2 Level 3 Assets Investment in Belvedere Company $ 872,416,210 $ 872,416,210 $- $- Partnership Preference Units 74,502,385 - - 74,502,385 Real Estate Joint Ventures 183,246,169 - - 183,246,169 Co-owned Property 4,581,534 - - 4,581,534 Affiliated Investment 698,542 - 698,542 - Total $ 1,135,444,840 $ 872,416,210 $698,542 $ 262,330,088 Liabilities Interest Rate Swap Agreements $ 9,509,218 $ - $9,509,218 $- Total $ 9,509,218 $ - $ 9,509,218 $ - 13 The following tables present the changes in the Level 3 fair value category for the three months and nine months ended September 30, 2009 and 2008. Level 3 Fair Value Measurements for the Three Months Ended September 30, 2009 Partnership Preference Real Estate Co-owned Units Joint Ventures Property Total Beginning balance as of June 30, 2009 $ 56,708,181 $ 82,643,997 $ 2,856,803 $ 142,208,981 Net realized loss (4,454) (2,052,470) - (2,056,924) Net change in unrealized appreciation (depreciation) 8,421,857 (7,349,471) - 1,072,386 Net sales (206,472) - - (206,472) Net investment income - 4,159,187 136,633 4,295,820 Other - (3,418,354) 64 (3,418,290) Net transfers in and/or out of Level 3 - Ending balance as of September 30, 2009 $64,919,112 $ 73,982,889 $ 2,993,500 $ 141,895,501 Net change in unrealized appreciation (depreciation) from investments still held at September 30, 2009 $8,362,944 $(7,349,471) $- $ 1,013,473 Level 3 Fair Value Measurements for the Three Months Ended September 30, 200 8 Partnership Preference Real Estate Co-owned Other Real Units Joint Ventures Property Estate Total Beginning balance as of June 30, 2008 $ 95,884,541 $ 223,533,092 $ 7,219,826 $- $ 326,637,459 Net realized loss (14,734) - - - (14,734) Net change in unrealized appreciation (depreciation) (11,016,555) 16,339,154 - - 5,322,599 Net sales (210,472) - - - (210,472) Net investment income - 4,629,881 124,594 - 4,754,475 Other - (2,692,504) 3,544 - (2,688,960) Net transfers in and/or out of Level 3 - Ending balance as of September 30, 2008 $84,642,780 $ 241,809,623 $ 7,347,964 $- $333,800,367 Net change in unrealized appreciation (depreciation) from investments still held at September 30, 2008 $(11,019,141) $ 16,339,154 $- $- $5,320,013 14 Level 3 Fair Value Measurements for the Nine Months Ended September 30, 2009 Partnership Preference Real Estate Co-owned Units Joint Ventures Property Total Beginning balance as of December 31, 2008 $ 74,502,385 $ 183,246,169 $ 4,581,534 $ 262,330,088 Net realized loss (12,753,492) (2,052,470) - (14,805,962) Net change in unrealized appreciation (depreciation) 26,178,518 (109,353,547) (2,000,000) (85,175,029) Net sales (23,008,299) - - (23,008,299) Net investment income - 12,888,764 411,902 13,300,666 Other - (10,746,027) 64 (10,745,963) Net transfers in and/or out of Level 3 - Ending balance as of September 30, 2009 $64,919,112 $73,982,889 $2,993,500 $141,895,501 Net change in unrealized appreciation (depreciation) from investments still held at September 30, 2009 $12,822,456 $ (109,353,547) $(2,000,000) $ (98,531,091) Level 3 Fair Value Measurements for the Nine Months Ended S eptember 30, 200 8 Partnership Preference Real Estate Co-owned Other Real Units Joint Ventures Property Estate Total Beginning balance as of December 31, 2007 $ 156,603,528 $ 221,163,721 $- $ 0 $377,767,249 Net realized loss (17,024,927) - - (7,279,512) (24,304,439) Net change in unrealized appreciation (depreciation) 3,637,390 15,495,485 (1,133) 7,279,512 26,411,254 Net purchases (sales) (58,573,211) - 7,232,372 - (51,340,839) Net investment income - 13,211,526 113,181 - 13,324,707 Other - (8,061,109) 3,544 - (8,057,565) Net transfers in and/or out of Level 3 - Ending balance as of September 30, 2008 $ 84,642,780 $ 241,809,623 $ 7,347,964 $- $333,800,367 Net change in unrealized appreciation (depreciation) from investments still held at September 30, 2008 $ (25,063,605) $ 15,495,485 $(1,133) $ - $ (9,569,253) Represents net investment income recorded using the equity method of accounting. Represents net capital contributions (distributions) recorded using the equity method of accounting. 15 4 Investment Transactions The following table summarizes the Funds investment transactions, other than short-term investments, for the nine months ended September 30, 2009 and 2008. Nine Months Ended Investment Transactions
